DETAILED ACTION
This office action is in response to the communication received on November 18, 2021 concerning application No. 16/347,783 filed on May 6, 2019.
	Claims 1-4, 21, and 26-29 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/18/2021 in regards to the objections to the drawings and claims interpretations under 35USC 112f  have been fully considered and the amendments to the specification and claims have been entered and overcome the objections to the drawings and claims interpretations under 35USC 112f  previously set forth.
Applicant's arguments filed 11/18/2021 in regards to the 35 USC 102 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “generating a first photoacoustic image corresponding to a first spatial region on the basis of the photoacoustic image data; generating a second photoacoustic image corresponding to a second spatial region having a different thickness in a viewing direction of rendering from a thickness of the first spatial region on the basis of the image data, wherein the second spatial region having a spatial region overlapped with the first spatial region; and displaying the first photoacoustic image and the second photoacoustic image in a superimposing manner on each other”, examiner respectfully disagrees. Paragraph 37 of Furukawa teaches generating a MIP image of the XY plane in the Z direction which is seen as the first photoacoustic image. Furukawa also generates a photoacoustic image of an object in the XY .
For the reasons set forth above the USC 35 102/103 rejections of claims 1-4, 21, and 26-28 stand.

Claim Objections
Claims 1 and 29 are objected to because of the following informalities:  
Claim 1, lines 7-8 “wherein the second spatial region having a spatial” should read “wherein the second spatial region has a spatial”
Claims 29, line 2, “image data have a volume” should read “image data has a volume”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 21, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Furukawa et al. (US 2016/0091415, as cited in the applicants 05/06/2019 IDS, hereinafter Furukawa).

Regarding claim 1, Furukawa teaches an image display method comprising: 
obtaining image data (para. 35, lines 1-2, “the signal processing unit generates a two-dimensional or three-dimensional photoacoustic image”); 
generating a first photoacoustic image (para. 37, lines 7-9, “an XY plane maximum intensity projection (MIP) image where maximum intensity is projected in the z direction”) corresponding to a first spatial region on the basis of the photoacoustic image data (para. 35 teaches that the images are generated from the electrical signals acquired by the signal acquiring unit. The electrical signals represent that the received photoacoustic wave are considered to be the image data); 
generating a second image (para. 37, lines 4-5, “a tomographic image of an object in the horizontal plane directions (XY plane directions)”) corresponding to a second spatial region (the specific point in the Z direction where the XY tomographic image is generated) having a different thickness (the MIP image is generated for the entire Z direction whereas the tomographic image in the XY direction is generated at a specific point within the Z direction therefore making the thickness smaller) in a viewing direction of rendering (the Z direction) from a thickness of the first spatial region on the basis of the image data (para. 35 teaches that the images are generated from the electrical signals acquired by the signal acquiring unit. The electrical signals represent that the received photoacoustic wave are considered to be the image data), wherein the second spatial region having a spatial region overlapped with the first spatial region (the XY tomographic image is calculated along one of the points in the Z direction of the MIP image, therefore the XY tomographic image overlaps the MIP image); and 
displaying the first image and the second photoacoustic image in a superimposing manner on each other (para. 37, lines 12-14, “the above mentioned images…may be displayed in a superimposed state”).
Regarding claim 2, Furukawa teaches the method of claim 1, as set forth above, wherein the thickness of the second spatial region in the viewing direction is smaller than the thickness of the first spatial region in the viewing direction (para. 37, the MIP image is generated for the entire Z direction whereas the tomographic image in the XY direction is generated at a specific point within the Z direction therefore making the thickness smaller), and 
wherein the second image is superimposed on the first image to be displayed (para. 37, lines 12-14, “the above mentioned images…may be displayed in a superimposed state”, this is stating that it is possible to display the images in any superimposed state which includes displaying the XY tomographic image superimposed on the MIP image).
Regarding claim 3, Furukawa teaches the method of claim 2, as set forth above, wherein the second spatial region is a partial spatial region of the first spatial region (para. 37, as stated above the XY tomographic image is generated at a single point in the Z direction and the MIP image is generated along the entire Z direction, therefore the XY tomographic image is part of the MIP image).
Regarding claim 4, Furukawa teaches the method of claim 1, as set forth above, wherein an entire region of the image data is set as the first spatial region (para. 37, lines 7-11, “an XY plane maximum intensity projection (MIP) image where maximum intensity is projected in the z direction or a three-dimensional image in which the tomographic images in the XY plane are combined”, here the XY plane MIP image encompasses all of the tomographic imaged in the XY plane, therefore the entire region of image data is set as the first region). 
Regarding claim 21, Furukawa teaches an image display method comprising: displaying an image obtained by superimposing (para. 37, lines 12-14, “the above mentioned images…may be displayed in a superimposed state”) a first image corresponding to a first spatial region (para. 37, lines 7-9, “an XY plane maximum intensity projection (MIP) image where maximum intensity is projected in the z direction”) and a second image (para. 37, lines 4-5, “a tomographic image of an object in the horizontal plane directions (XY plane directions)”) corresponding to a second spatial region (the specific point in the Z direction where the XY tomographic image is generated) having a different thickness (the MIP image is generated for the entire Z direction whereas the tomographic image in the XY direction is generated at a specific point within the Z direction therefore making the thickness smaller) in a viewing direction (the Z direction)  of rendering from a thickness of the first spatial region and having a spatial region overlapped (the XY tomographic image is calculated along one of the points in the Z direction of the MIP image, therefore the XY tomographic image overlaps the MIP image) with the first spatial region on each other.
Regarding claim 26, Furukawa teaches non-transitory computer-readable medium storing a program that causes a computer to execute the image display method according to claim 1 (para. 55 teaches that a non-transitory computer-readable medium can perform the functions of the disclosed invention of Furukawa, therefore the non-transitory computer-readable medium can perform the method of claim 1 above).
Regarding claim 27, Furukawa teaches a display control apparatus comprising: 
([0055] teaches the device has a memory that stores a program); and
one or more processors which, by executing the program ([0055] teaches the device has one or more processors to execute the program stored on the memory) function as:
an image data obtaining unit (any of the circuitry of apparatus 1000) configured to obtain image data (para. 35, lines 1-2, “the signal processing unit generates a two-dimensional or three-dimensional photoacoustic image”); 
a first image generation unit (signal processing unit 132) configured to generate (para. 35, line 1, “the signal processing unit generates”) a first image representing the image data corresponding to a first spatial region (para. 37, lines 7-9, “an XY plane maximum intensity projection (MIP) image where maximum intensity is projected in the z direction”); 
a second image generation unit (signal processing unit 132) configured to generate (para. 35, line 1, “the signal processing unit generates”) a second image (para. 37, lines 4-5, “a tomographic image of an object in the horizontal plane directions (XY plane directions)”)  corresponding to a second spatial region (the specific point in the Z direction where the XY tomographic image is generated) having a different thickness (the MIP image is generated for the entire Z direction whereas the tomographic image in the XY direction is generated at a specific point within the Z direction therefore making the thickness smaller) in a viewing direction of rendering (the Z direction) from a thickness of the first spatial region, wherein the second spatial region has a spatial region overlapped with the first spatial region (the XY tomographic image is calculated along one of the points in the Z direction of the MIP image, therefore the XY tomographic image overlaps the MIP image); and  -8-Amendment for Application No.: 
(display unit 134) configured to superimpose the first image and the second image on each other (para. 37, lines 12-14, “the above mentioned images…may be displayed in a superimposed state”) and cause a display unit to display a superimposed image (para. 37, lines 1-2, “a display unit is a display device or the like that displays an image generated by the signal processing unit”),
wherein the thickness of the second spatial region in the viewing direction is smaller than the thickness of the first spatial region in the viewing direction (para. 37, the MIP image is generated for the entire Z direction whereas the tomographic image in the XY direction is generated at a specific point within the Z direction therefore making the thickness smaller). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Shinsuke (JP 2015016062A).
Regarding claim 28, Furukawa teaches the display control apparatus of claim 27, as set forth above. 
Furukawa does not teach the image data obtaining unit obtains the image data by reading out the image data stored in a storage unit.
However, 
Shinsuke in the same field of endeavor teaches the image data obtaining unit obtains the image data by reading out the image data stored in a storage unit (para. 16, “data is extracted from the two-dimensional image storage unit 10”).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display control apparatus of Furukawa with obtaining image data from the storage unit in order to perform analysis on image data from previous scans. The motivation to apply the known technique of obtaining image data from the storage unit in order to perform analysis on image data from previous scans of Shinsuke to the display control apparatus of Furukawa would allow for the predictable results of using data that was previously stored in the analysis.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Hashimoto (US 20090099452).
Regarding claim 29, Furukawa teaches the method of claim 1, as set forth above. 
Furukawa does not specifically teach the second photoacoustic image data have a volume size smaller than a volume size of the first photoacoustic image data.
However,
(S503-S506 in fig. 5, fig. 6 and [0070]-[0074] teaches obtaining two separate MIP images of the region. The first MIP image is over the entire time range as shown in fig. 6 and the second MIP image is only over a partial time range of the entire time range as shown in fig. 6. Because the second MIP image is formed over a partial time range, the total volume of the image will be smaller than the volume of the first MIP image which is obtained over the entire time range).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Furukawa by having the second photoacoustic image data have a volume size smaller than a volume size of the first photoacoustic image data. The motivation to make this modification in order to obtain an image of the entire procedure and an image over an in-progress part of the procedure but not the entirety of the procedure, as recognized by Hashimoto ([0072]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791